Citation Nr: 1007641	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include a rash on the face, hands and feet.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1982 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's attempt to reopen his claim of 
entitlement to service connection for a rash on the face, 
hands and feet.  He perfected a timely appeal to that 
decision.  

In his substantive appeal (VA Form 9), dated in February 
2008, the Veteran requested a Travel Board hearing.  However, 
in an April 2008 statement, the Veteran withdrew his hearing 
request.  

In June 2009, the Board reopened the Veteran's claim and 
remanded the issue of entitlement to service connection for a 
skin disorder to the RO for additional development.  


FINDING OF FACT

A chronic skin disorder, including a rash on the face, hands 
and feet, was not manifest in service and is not otherwise 
related to service.  


CONCLUSION OF LAW

A chronic skin disorder, to include a rash on the face, hands 
and feet, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2005 and May 2006 from the RO to 
the Veteran, which were issued prior to the RO decision in 
August 2006.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence not already of 
record that would need to be obtained for a fair disposition 
of this appeal.  It is therefore the Board's conclusion that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  The Veteran 
has been afforded VA examinations on the issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations 
were conducted by medical professionals, who reviewed the 
medical records, solicited history from the Veteran and 
examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran entered active duty in June 1982; the enlistment 
examination, conducted in October 1981, was negative for any 
skin diseases.  The service treatment reports (STRs) show 
that the Veteran was seen in July 1983 with complaints of 
swelling and itching of his eyes; he reported noticing those 
symptoms while working in the field around sand blasting on 
the job for the past 7 weeks.  The pertinent diagnosis was 
allergic conjunctivitis.  He was seen in October 1983 with 
complaints of a blister on the fifth toe of his left foot.  
The assessment was blister secondary to friction.  On the 
occasion of an examination in October 1983, the Veteran did 
not report any history of skin disease; clinical evaluation 
of the skin was normal.  There is no report of medical 
examination at discharge.  The record shows the Veteran 
signed a statement of option in January 1983 stating he did 
not desire to undergo a separation medical examination.  His 
medical records were reviewed and a determination was made 
that medical examination for separation was not required.

Reserve records show that in June 1988, the Veteran was seen 
with complaints of a rash on his face for the past 3 days; 
the assessment was rash/dermatitis.  He was also diagnosed 
with folliculitis vs. heat rash.  Later in the same month, he 
was diagnosed with possible contact dermatitis.  

Thereafter, treatment records from the Family Practice 
Center, dated from August 1989 to September 1991, show that 
the Veteran received ongoing treatment for a skin condition.  
The Veteran was seen in August 1989 for complaints of sores 
on his hands and left foot.  The assessment was tinea 
(questionable rubrum).  The Veteran presented at the clinic 
in September 1991 with exacerbation of the same rash for 
which he was seen in 1989; following an evaluation, the 
assessment was probable tinea pedis and probable mild 
dyshydrosis eczema of the palms and feet.  

The Veteran was afforded a VA examination in September 2003.  
At that time, he complained of a rash on his palm, feet, 
hands, fingers and face, worse in winter.  He also complained 
of a burning on his face, with swelling around the eyes.  On 
examination, it was noted that he had a rash over 40 percent 
of his body, mostly his hands and fingers.  The diagnosis was 
dermatophytosis.  The examiner noted that the Veteran was 
treated for folliculitis and heat rash in service, but the 
separation examination noted findings of a normal skin.  The 
examiner stated that it is less likely than not that the skin 
rash complaints in service were early manifestations of 
current skin conditions.  

Received in July 2005 were private treatment reports.  Among 
those reports was a statement from Dr. H.S. Huang, dated in 
May 2005, indicating that the cause of constant burning 
feeling all over the body and rashes has remained unclear at 
this time; he also stated that he did not believe that the 
Veteran had peripheral neuropathy.  In addition, records from 
a nerve conduction study reported no evidence of a lower 
motor neuron lesion.  Also received was a copy of a 
prescription from Dr. Jennifer Smith, dated in June 2005, for 
an ointment for the Veteran's hands and feet.  

During a clinical visit in November 2007, the Veteran 
indicated that he stopped taking griseofulvin, but he still 
had a rash; stated that he would resume the medicine.  No 
pertinent diagnosis was noted.  Subsequently, during an 
orthopedic consultation, in February 2008, the Veteran 
indicated that he had tried creams in the past, but he 
developed a skin irritation.  

On the occasion of a VA examination in August 2008, the 
Veteran indicated that he had a rash on his face, hands and 
feet for which he was prescribed griseofulvin in the past 
with good relief.  On examination, it was noted that his skin 
was normal.  The diagnosis was skin rash in remission.  
During a clinical visit in November 2008, the Veteran 
requested consultation with a dermatologist for generalized 
rash.  No clinical findings or diagnoses were reported.  

The Veteran was afforded another VA examination in September 
2009.  At that time, he reported having a skin rash ever 
since he got out of military service.  The Veteran described 
the rash as intermittent, lasting about 2 to 3 months when it 
occurred, and clearing up spontaneously.  The Veteran 
reported that he uses a topical cream on his hands and feet 
with improvement.  He complained of itching and burning on 
his face with many little non-swollen papules.  He also 
reported have multiple small papules which become vesicles 
and rupture, leaving tiny scales on the palms of the hands 
and the soles of his feet.  The Veteran indicated that the 
rash also comes over his knees and elbows.  Examination of 
the skin revealed a rash around the eyes which cleared with 
medication, and multiple tiny discrete papules over the face, 
which was still present over 3 percent of total body surface 
and 21 percent of exposed skin.  The examiner also noted 
dyshydrosis related rash on the soles of the feet and on the 
hands.  The pertinent diagnoses were seborrheic dermatitis, 
not present now; and dyshydrosis hands and feet, active, 
underlying atrophy.  

The examiner explained that the skin condition occurred twice 
in the military, in 1983 and 1988 in the eyes and face 
respectively and not elsewhere on the body, was acute, and 
resolved completely.  It was diagnosed as either heat rash or 
folliculitis.  The examiner further explained that seborrheic 
dermatitis is a chronic condition, and it was not present in 
service.  The examiner thus concluded that the Veteran's 
current facial skin condition was less likely than not 
related to military service, as it was not present during 
service.  The examiner observed that the dyshydrosis of the 
hands and feet was also not present in service, and concluded 
that the dyshydrosis of the hands and feet was thus, also, 
not related to military service.  

III.  Legal Analysis

Service connection may be awarded for a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C.A. § 1131.  
To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  "Reasonable doubt" is 
one which exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a skin disorder.  In this regard, the Board 
notes that while the Veteran was treated for a rash of the 
face in service, there is no indication that the Veteran had 
a chronic skin condition.  Moreover, no medical professional 
has provided competent medical evidence linking any skin 
condition to any aspect of the Veteran's service.  Rather, 
the September 2003 VA examiner stated that it is less likely 
than not that the skin rash complaints in service were early 
manifestations of current skin conditions.  Moreover, 
following a review of the claims folder and examination of 
the Veteran, the September 2009 VA examiner concluded that 
the Veteran's current facial skin condition was less likely 
than not related to military service, and the Veteran's 
dyshydrosis of the hands and feet was not present in service 
and, thus, is not related to military service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the evidence of record shows that the 
Veteran has a skin disability, the Board finds that the more 
probative evidence shows that the Veteran's current skin 
disability is not attributable to service.  The Board does 
not doubt that the Veteran sincerely believes that his skin 
disorder may be related to his period of active duty; 
however, there is no indication that he has the requisite 
knowledge of medical principles which would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  Although lay statements may 
be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms; the determination 
as to causation and nexus in this case requires 
sophisticated, professional opinion evidence and, as noted 
above, there is no such medical opinion in his favor.  See 
Jandreau v. Nicholson; Buchanan v. Nicholson, both supra.  
Here, we find the Veteran's claim that his skin disability is 
attributable to service to be less credible than the service 
medical records, the September 2003 and the September 2009 
examiners who opined that it was less likely as not that any 
skin disability shown was related to service.  

Therefore, the Board finds that the Veteran's skin disorder 
has not been attributed by competent evidence to his active 
military service.  For these reasons and bases, the Board 
finds that the preponderance of the evidence is against his 
claim, so the benefit-of-the-doubt rule does not apply, and 
his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See Gilbert, supra.  




ORDER

Entitlement to service connection for a skin disorder, to 
include a rash on the hands, face and feet, is denied.  



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


